United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3756
                         ___________________________

                                 Bryan Anthony Reo

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Martin Lindstedt

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                              Submitted: May 6, 2016
                               Filed: May 25, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Missouri resident Martin Lindstedt, the defendant in the instant case, appeals
the district court’s1 dismissal of plaintiff Bryan Reo’s pro se action raising claims


      1
      The Honorable Matt Jeffrey Whitworth, United States Magistrate Judge for
the Western District of Missouri, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).
under the Digital Millennium Copyright Act (DMCA), 17 U.S.C. § 1201 et seq., and
state law. Having carefully reviewed the record and Lindstedt’s arguments on appeal,
we find no basis for reversal. Accordingly, the judgment is affirmed. See 8th Cir. R.
47B. We deny as moot Lindstedt’s appellate motions and requests for relief.
                        ______________________________




                                         -2-